TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00603-CV



                               In the Interest of R. H. M., a Child




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
      NO. D-1-FM-11-004941, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               On September 25, 2014, appellant filed a notice of appeal, seeking to appeal a final

order modifying the parent-child relationship, signed by the trial court on September 23, 2014.

Appellant also filed an emergency motion to stay the modification order, which we granted “in

order to maintain the status quo of the parties during the pendency of this appeal.” Specifically, we

stayed “the trial court’s September 23 modification order, pending final resolution of this appeal or

further order of this Court.” See Tex. R. App. P. 24.2(a)(4); see also Tex. Fam. Code § 109.002(c).

               On December 12, 2014, the trial court signed a modified final order modifying the

parent-child relationship. Appellant has now filed a motion, requesting that we apply our October 3

stay order to the trial court’s December 12 order.1 For the reasons set forth in our October 3 stay



       1
         The modified final order signed on December 12 is identical to the September 23 final
order except that it now includes an award to appellee of $30,000 in appellate attorney’s fees,
contingent upon appellee’s success in defending this appeal.
order, we grant appellant’s motion and hereby stay the trial court’s December 12 order, pending

final resolution of this appeal or further order of this Court.

               It is so ordered on December 16, 2015.



Before Chief Justice Rose, Justices Goodwin and Field




                                                   2